Citation Nr: 1638483	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-40 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1985, January 2003 to January 2004, and January 2008 to January 2009.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision denying service connection for a psychiatric disorder, claimed as PTSD, and an April 2013 rating decision denying service connection for sleep apnea by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Although the Veteran initially characterized his claim as service connection for PTSD, the Board has interpreted the claim to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The April 2013 rating decision also denied the Veteran's claim for service connection for a right knee condition.  After filing a timely appeal, the RO granted service connection for right knee arthritis, status post medial meniscus tear, in a September 2015 rating decision.  Because this constitutes a full grant of the right knee issue on appeal, it is not before the Board at this time.  

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  After the hearing, the Veteran submitted treatise evidence regarding sleep apnea and National Guard records.  His representative waived RO consideration.

FINDINGS OF FACT

1. The Veteran has a current diagnosis of depression that is related to service. 
2. The Veteran does not have a current diagnosis of PTSD that is related to service.

3. The Veteran's sleep apnea is not etiologically or otherwise related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, specifically depression, have been met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2015).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Acquired Psychiatric Disorder Claim 

The Veteran contends that his acquired psychiatric disorder, originally claimed as PTSD, stems from the discrimination and harassment he experienced during active duty service from January 2008 to January 2009.  Specifically, before the Board in April 2016, he stated that he felt harassed by superiors, isolated from his peers, and depressed.  He also stated that, despite holding the rank of corporal, he was effectively stripped of all authority.  The Veteran testified that he experienced nightmares and trouble sleeping following service.  Although the Veteran's convoy was never hit, the Veteran testified that they were "on alert" for danger.  
The Veteran's service records are associated with the record, but many of them are illegible.  A post-deployment assessment from December 2008 shows that the Veteran did not see anyone wounded, killed, or dead during deployment, that he was not engaged in direct combat, and that he was not interested in receiving help for a stress, emotional, alcohol, or family problem.  He marked that, in the last two weeks, he had not been bothered by problems of little interest or pleasure in doing things, feeling down, depressed, or hopeless, or thoughts of suicide or self-harm.  He also stated that he did not have any experience that was so frightening, horrible, or upsetting that, in the past month, he had nightmares, engaged in avoidance tactics, experienced hyperarousal, or felt numb or detached.  The Veteran did not indicate whether or not he felt in great danger of being killed during deployment.  A periodic health assessment from October 2012 shows that the Veteran had mental health concerns.  He claimed that he had been diagnosed with anxiety/depression and that he was taking anti-depressants.  In the additional comments section, it was noted that he denied suicidal and homicidal ideation, had been diagnosed with depression and anxiety associated with service in Iraq, and that he had possible PTSD. 

The Veteran underwent a psychological assessment from a VA contractor in September 2009.  The examiner diagnosed the Veteran with symptoms of depression and anxiety to be further explored and authorized the Veteran to undergo 13 sessions of individual psychotherapy.  In rendering this diagnosis, the examiner noted that the Veteran "served in a war zone and there was always a chance of incoming fire or exposure to life threatening situations, but he states that he was not involved in such events."  Instead, the Veteran described interpersonal conflict with his unit, where he was treated with contempt and hostility by superiors and peers.  The examiner noted that "the result seems to be a very strong depression with continual worry and anxiety."

The Veteran was afforded a VA examination in November 2009.  The examiner ultimately diagnosed him with major depressive disorder, chronic, severe without psychotic features, and generalized anxiety disorder.  He was assigned a GAF score of 48.  He noted that the Veteran described symptoms that did not meet the DSM-IV criterion A.  Specifically, the examiner determined that the Veteran had not been exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and that the Veteran did not have a response that involved intense fear, helplessness, or horror.   Additionally, the Veteran's symptoms did not satisfy criterion B, regarding experiencing hyperarousal, avoidance, or emotional numbing.  Instead, the Veteran reported symptoms of depression, anxiety, insomnia, irritability, difficulty with concentration, and chronic low energy, as well as feelings of worthlessness and guilt, following separation from service.   Although the examiner did not explicitly link the Veteran's mental health diagnoses to service, the examiner detailed the Veteran's specific experiences from service and post-service symptoms, and determined that the Veteran "described symptoms meeting the full criteria for major depressive disorder and generalized anxiety disorder." 

The Veteran underwent a private psychiatric evaluation in July 2014 and reported symptoms of depression and anxiety, as well as nightmares, that started after returning home from service.  The Veteran also reported that he was humiliated in service by his supervising officer, was demoted, and, while he did not engage in active combat, he escorted conveys of supply materials.  The examiner diagnosed him with PTSD and major depressive disorder, recurrent episode, moderate.  Subsequent private records show that the same physician treated the Veteran in July, August, October, and November of 2014 for PTSD and major depressive disorder. 

Supporting lay statements from the Veteran's wife and a fellow service member are associated with the record.  Both lay statements report that the Veteran's personality changed following service, and now he is depressed, more easily angered, and isolated from family and friends.   

The Veteran's VA treatment records have also been associated with the record.  The Veteran underwent a psychiatric initial evaluation in August 2011.  The psychologist diagnosed the Veteran with major depressive disorder, adjustment disorder with anxiety, alcohol abuse in full remission, and polysubstance abuse in full remission.  She stated that, based on the interview with the Veteran, there was no evidence of PTSD.  The Veteran was assessed again in November 2011, and diagnosed with adjustment disorder with depressed and anxious mood.  The treating social worker noted that the Veteran "endorses symptoms of depression" but not symptoms of PTSD.  In December 2011, a mental health note shows the Veteran was referred by a psychologist for treatment of depression and PTSD.  After assessment, the Veteran with diagnosed with a history of alcohol and polysubstance abuse, major depressive disorder, PTSD, and adjustment disorder with anxious mood.  A social work note from March 2014 shows a diagnosis of depression.  

In consideration of the medical and lay evidence, the Board finds that the Veteran does not have a current diagnosis of PTSD.  The Board has weighed the conflicting evidence and accorded more probative value to the evidence against a PTSD diagnosis.  Specifically, the Board accords great value to the November 2009 VA examination because it included a detailed account of the Veteran's in-service experiences and post-service symptoms, thoroughly analyzed the Veteran's symptoms against the DSM-IV criteria for PTSD, and contained a rationale as to why the Veteran's diagnoses did not include PTSD.  Additionally, the Board relied on the September 2009 psychological assessment and the majority of the VA treatment records, which are consistent with and support the November 2009 VA opinion.  

The evidence in favor of a PTSD diagnosis includes the Veteran's own statements, some VA medical records, and the July 2014 private psychiatric evaluation.  The Veteran has not shown, however, that he has the medical knowledge or training to diagnose himself with PTSD.  See 38 C.F.R. § 3.304(f) ("Service connection for [PTSD] requires medical evidence diagnosing the condition . . . .").  Consequently, the Veteran's assertion that he has PTSD is not competent evidence of a PTSD diagnosis.   See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").   Furthermore, while the Board acknowledges that some of the Veteran's VA medical records and July 2014 psychiatric evaluation show a PTSD diagnosis, the Board finds the VA examination more probative because it demonstrated a thorough knowledge of the Veteran's mental health history, provided a rationale for its diagnoses, and is supported by the majority of the lay and medical evidence.  Additionally, unlike the July 2014 psychiatric evaluation, the November 2009 VA opinion used the DSM criteria to determine whether the Veteran had a diagnosis of PTSD.  For these reasons, the Board finds that the weight of the competent evidence does not support a diagnosis of PTSD. 

The Board finds, however, that the Veteran has a current diagnosis of depression that is related to service.  The Veteran testified credibly to experiencing harassment from his superior and feeling belittled by superiors and peers alike.  The record shows that he consistently related his depression, anxiety, and nightmares to his treatment in service.  The lay and medical evidence further supports that the Veteran experienced a decline in mental health following separation from active duty service.  Importantly, the November 2009 VA examination and other psychological assessments have diagnosed him with a depression disorder related to his experiences in service.  Thus, the Board finds that a grant of service connection is warranted for the Veteran's depression diagnosis.  

Sleep Apnea Claim 

The Veteran claims that his sleep apnea is related to service, including his psychiatric disorder.  In the April 2016 Board hearing, the Veteran reported that he had difficulty sleeping due to nightmares about his military service.  He also reported that he was prescribed a sleep apnea machine after VA performed a sleep study that lessens his snoring and helps him sleep.  

The Veteran's service records are associated with the record, although many of them are illegible.  Those active duty records that are legible show complaints of and treatment for numerous medical issues, but do not show complaints of or treatment for isolated sleep trouble or sleep apnea.  A medical review from April 2007 shows that the Veteran did not experience problems with sleep or sleep apnea.  In a January 2008 report of medical assessment, the Veteran reported that he had concerns about his health, including his hearing, but he did not mention sleeping issues.  On a post-deployment health assessment from December 2008, the Veteran indicated that he did not experience the symptom of still feeling tired after sleeping during deployment or post-deployment.  Following active duty service, the Veteran's service records show complaints of trouble sleeping associated with the Veteran's mental health issues.  For example, a National Guard treatment record from October 2012 documents complaints of depression and anxiety from serving in Iraq.  The Veteran complained of feelings of hopelessness, difficulty sleeping, and general sadness.  

The Veteran's VA medical records have been associated with the record.   In July 2011, the Veteran reported trouble sleeping and tiredness.  In October 2011, the Veteran reported that his snoring prevented him from sleeping in the same room as his wife.  At that time, a sleep study consultation was recommended.  The consultation was conducted in December 2011.  The consulting nurse assessed that the Veteran had probable obstructive sleep apnea and scheduled a home sleep study.  After the sleep study, in January 2012, the Veteran was diagnosed with obstructive sleep apnea.  The medical report noted that sleep apnea was "a breathing disorder during sleep that blocks the throat passage" the most common treatment for which is a "positive airway pressure (PAP)" because it "prevents snoring and keeps the throat passage open so that breathing is not obstructed during sleep." 

Subsequent medical records show treatment for sleep apnea but they do not relate his sleep apnea to his mental health conditions.  For example, a September 2013 medical record shows that the determined treatment for the Veteran's sleep apnea was to continue use of his CPAP machine.   The records do not relate the Veteran's sleep apnea to his mental health diagnoses, including by recommending mental health treatment as treatment for his sleep apnea. 

The Veteran also submitted studies that showed the risk of sleep apnea increased with increasing severity of PTSD symptoms.  As the Board discussed above, the Veteran does not have a diagnosis of PTSD that is related to service; thus, these studies have little to no probative value in this case. 

In light of the medical and lay evidence, the Board finds that the Veteran's sleep apnea is not related to service or to his service-connected depression.  His service records show no complaints of problems associated with sleep apnea, such as snoring or daytime somnolence.  The Veteran specifically noted in April 2007 and December 2008 that he did not experience problems with sleep apnea or feeling tired after sleeping.  The Veteran was not diagnosed with sleep apnea until January 2012, several years after he finished active duty.  Thus, the Board finds that the Veteran's sleep apnea was not incurred in or as a direct result of service.  

The Board further finds that the Veteran's sleep apnea is not related to his service-connected depression.  The Veteran was diagnosed with depression in November 2009.  It was not until he complained about his snoring in October 2011, however, that a sleep consultation was scheduled.  When the Veteran was diagnosed with sleep apnea, the medical record showed that it was due to blockage of the throat passage and that the most common treatment was a PAP machine, which eased snoring and kept the throat passage open throughout the night.  Additionally, while the Veteran has been regularly treated for his sleep apnea and mental health disorders at the VA, his VA medical records do not relate the two conditions.  

The Board considered the Veteran's statements that his sleep apnea is related to a service-connected psychiatric disorder.  Although the Veteran is competent to report symptoms related to sleep apnea, like daytime tiredness or snoring, the Veteran, as a layperson, is not competent to medically-relate his sleep apnea to another disability.  Jandreau, 492 F.3d at 1377.  This requires medical expertise that is outside the realm of common knowledge of a layperson.  See id.  Therefore, the Veteran is not competent to provide an opinion regarding the etiology of his sleep apnea.  

The Board thus finds that the weight of the competent evidence shows the Veteran's sleep apnea is not related to service, including his service-connected depression.  As the preponderance of the evidence is against the claim, however, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in August 2009 and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private treatment records, and VA treatment records.  While many of the Veteran's service records were illegible, they were marked by the "Best Copy" stamp.  Thus, further efforts to obtain new scans would be fruitless.  The Veteran was also afforded a VA examination in November 2009 to assist in determining the nature and etiology of the Veteran's mental health disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Although a medical examination or opinion was not afforded to the Veteran for his sleep apnea claim, there was no medical evidence in the record that suggested his sleep apnea is related to service or his depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, there was sufficient evidence before the Board to decide the claim.  See id.  Thus, VA's duty to provide an examination or opinion was not triggered for this claim. 

Additionally the Veteran provided testimony at a Board hearing in April 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although there was evidence received after the Statement of the Case, AOJ consideration was waived by the Veteran's representative in July 2016.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, specifically depression, is granted. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


